Citation Nr: 0529359	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-29 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen claims of entitlement to service connection 
for degenerative joint disease of the left foot, left ankle, 
left hip, and the lumbar spine, and to reopen a claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, all to include as secondary to a 
service-connected left leg scar.

2.  Whether new and material evidence has been submitted in 
order to reopen claims of entitlement to service connection 
for arthritis of the right hip and right leg, both to include 
as secondary to a service-connected left leg scar.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney




ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (RO).

The Board observes that the veteran filed a claim for 
increased ratings in all of his service-connected 
disabilities in December 2001.  At the time the claim was 
filed, the veteran was service-connected for a left leg scar, 
which was addressed.  He was also service-connected for left 
varicocele and acne vulgaris of the back.  The issues of 
entitlement to an increased rating for the left varicocele 
and acne vulgaris of the back were not adjudicated, and are, 
therefore, not before the Board at this time.  These issues 
are referred to the RO for appropriate development.


FINDINGS OF FACT

1.  In a December 2002 unappealed Board decision, the Board 
denied the veteran's claims to reopen the issues of 
entitlement to service connection for degenerative joint 
disease of the left foot, left ankle, left hip, and the 
lumbar spine, and to reopen a claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
all to include as secondary to a service-connected left leg 
scar, for lack of new and material evidence.

2.  In a December 2002 unappealed Board decision, the Board 
denied the veteran's claims of entitlement to service 
connection for arthritis of the right hip and right leg, both 
to include as secondary to a service-connected left leg scar.

3.  Additional evidence received subsequent to the Board 
decision issued in 2002 includes a private medical record, 
and statements from the veteran and his representative.

4.  The additional evidence with regard to the veteran's 
claims to reopen his claims of entitlement to service 
connection for degenerative joint disease of the left foot, 
left ankle, left hip, and the lumbar spine, and to reopen a 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine, all to include as secondary 
to a service-connected left leg scar, does not raise a 
reasonable possibility of substantiating the veteran's 
claims.

5.  The additional evidence with regard to the veteran's 
claims to reopen his claims of entitlement to service 
connection for arthritis of the right hip and right leg, both 
to include as secondary to a service-connected left leg scar, 
does not raise a reasonable possibility of substantiating the 
veteran's claims.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claims of entitlement to 
service connection for degenerative joint disease of the left 
foot, left ankle, left hip, and the lumbar spine, and to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, all to include 
as secondary to a service-connected left leg scar, is not new 
and material and the claims, therefore, are not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2004).

2.  Evidence submitted to reopen the claims of entitlement to 
service connection for arthritis of the right hip and right 
leg, both to include as secondary to a service-connected left 
leg scar, is not new and material and the claims, therefore, 
are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, VA notified the claimant by a 
letter dated in September 2003 that VA would obtain all 
service personnel and service medical records, VA medical 
records, and any other medical records about which the 
veteran notified them.  The veteran was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  However, the VCAA explicitly 
provides that, "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  In this case, the appellant's service 
department medical records are on file, and the veteran's VA 
examination reports are on file.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

The veteran served on active duty from March 1943 to March 
1946.  A previous claim to reopen claims of entitlement to 
service connection for degenerative joint disease of the left 
foot, left ankle, left hip, and the lumbar spine, and to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, all to include 
as secondary to a service-connected left leg scar was denied 
by a December 2002 Board decision.  The Board found that no 
new and material evidence had been submitted since a previous 
rating decision denial in July 1994, which had found that 
there was no evidence to link the veteran's claimed 
conditions to his service-connected scar.  The veteran was 
notified of the Board's denial of the claims, however he did 
not appeal the decision, and therefore, the December 2002 
Board decision was final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2000); see also 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 3.104 (2004).

Further, a previous claims of entitlement to service 
connection for arthritis of the right hip and right leg, both 
to include as secondary to a service-connected left leg scar, 
were also denied by the December 2002 Board decision.  The 
Board found that there was no evidence linking the veteran's 
arthritic right hip and leg to his service-connected scar.  
The veteran was notified of the Board's denial of the claims, 
however he did not appeal the decision, and therefore, the 
December 2002 Board decision was final.  Id.

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

The regulatory changes of the new and material evidence 
requirement, found at 38 C.F.R. § 3.156(a) in the VA 
regulations implementing the VCAA, apply only to a claim to 
reopen a finally decided claim that was received on or after 
August 29, 2001.  38 C.F.R. § 3.159(c) (2004).  As the 
veteran in this case filed his claim to reopen the issues of 
entitlement to service connection for degenerative joint 
disease of the left foot, left ankle, left hip, and the 
lumbar spine, and to reopen a claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
as well as entitlement to service connection for arthritis of 
the right hip and right leg, all to include as secondary to a 
service-connected left leg scar, by inference in August 2003, 
after the effective date for regulatory change of the new and 
material evidence requirement, the changes to the definition 
of new and material evidence will be applied here.  The 
revised regulation states that new and material evidence is 
neither cumulative nor redundant of evidence already of 
record at the time of the last final denial and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order to be new and material, evidence must be probative 
as to an element that was a specified basis of the prior 
final disallowance.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999) (en banc); 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); see 38 
C.F.R. § 3.156.  New evidence means existing evidence not 
previously submitted to VA.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

In the December 2002 Board decision, the Board denied service 
connection on a direct and secondary basis for arthritis of 
the right hip and right leg, and also denied reopening the 
claims to reopen secondary claims for degenerative joint 
disease of the left foot, left ankle, left hip, and the 
lumbar spine, and a claim for degenerative disc disease of 
the lumbar spine, on the respective bases that there was 
either no evidence linking the claims to the veteran's scar, 
or that there was no new and material evidence linking the 
claimed conditions to the veteran's scar.  The relevant 
evidence of record at the time of the December 2002 Board 
decision included the veteran's service medical records, his 
verification of service, private x-ray reports, VA 
examination "failure to report" notations from March 1994, 
an April 1994 VA examination report, private outpatient 
treatment notes from October 2001, and VA examination 
"failure to report" notations from January 2002.

The additional evidence submitted since the 2002 unappealed 
Board decision includes a private outpatient treatment note 
from July 2003 and various statements from the veteran and 
his representative.  These documents show evidence of current 
degenerative joint and musculoskeletal conditions.  However, 
the Board finds that this evidence is cumulative and 
redundant of evidence already of record at the time of the 
last final denial and does not relate to the unestablished 
fact necessary to substantiate the claim.  Specifically, the 
newly associated evidence does not provide an objective 
medical opinion linking any current joint or other 
musculoskeletal disability to the veteran's active military 
service or to his service-connected scar.  Consequently, the 
newly associated evidence does not raise a reasonable 
possibility of substantiating the claim, and is, therefore, 
not new and material.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the 
claims of entitlement to service connection for degenerative 
joint disease of the left foot, left ankle, left hip, and the 
lumbar spine, and to reopen a claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
all to include as secondary to a service-connected left leg 
scar, is not reopened, and the appeal is denied.

New and material evidence having not been received, the 
claims of entitlement to service connection for arthritis of 
the right hip and right leg, both to include as secondary to 
a service-connected left leg scar, is not reopened, and the 
appeal is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


